Bleckley, Justice.
Notice that the bail sought to resist the judgment by affidavit of illegality, and that the sole question is, whether the court erred in dismissng the affidavit. Treating of “ bail trover,” §3419 of the Code declares, that “ such security shall be bound for the payment of the eventual condemnation money, for which judgment may be signed up against the defendant and said security, and execution had thereon without further proceeding.” The bail or security takes the fortunes of his principal, and is bound equally with him by the judgment in the main action. No suit on the bond is necessary. The bail can no more go behind the jndgment, or attack it, by affidavit of illegality, after it is duly entered up against both, than can the principal.
Judgment affirmed.